COYNE, Justice.
The employee, relator here, contends that the WCCA’s denial of compensation is without sufficient evidentiary support. We affirm.
Relator contends that he sustained work-related injuries in February of 1976 and June of 1976 which resulted in a herniated cervical disc. The neck condition was surgically repaired in December of 1981. The compensation judge found (a) that relator had not suffered a work-related injury in February 1976 and that he had not notified the employer of that claimed injury and (b) that in June of 1976 the employee had sustained a work-related Gillette-type injury which was a temporary aggravation and not causally related to the disc herniation. The WCCA found that the employee had sustained a work-related injury in February 1976, but affirmed the determination that the employer had not received timely notice and the other findings and also affirmed the denial of benefits.
We have carefully reviewed the record and we hold that the decision of the WCCA is supported by substantial evidence. See Hengemuhle v. Long Prairie Jaycees, 358 N.W.2d 54 (Minn.1984).
Affirmed.